Name: 2011/465/EU: Council Decision of 18Ã July 2011 amending the appropriate measures laid down by Decision 2009/618/EC concerning the conclusion of consultations with the Republic of Guinea under Article 96 of the Cotonou Agreement and repealing that Decision
 Type: Decision
 Subject Matter: international affairs;  European construction;  political framework;  electoral procedure and voting;  Africa;  economic geography
 Date Published: 2011-07-27

 27.7.2011 EN Official Journal of the European Union L 195/2 COUNCIL DECISION of 18 July 2011 amending the appropriate measures laid down by Decision 2009/618/EC concerning the conclusion of consultations with the Republic of Guinea under Article 96 of the Cotonou Agreement and repealing that Decision (2011/465/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the partnership agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1) and revised at Ouagadougou, Burkina Faso, on 22 June 2010 (2) (the ACP-EU Partnership Agreement), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to a proposal from the European Commission, In agreement with the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Republic of Guinea has made progress in implementing the undertakings set out in the letter in the Annex to Council Decision 2009/618/EC of 27 July 2009 concerning the conclusion of consultations with the Republic of Guinea under Article 96 of the Cotonou Agreement (4). Fulfilment of those undertakings is a condition for the lifting of the related measures. (2) The Republic of Guinea has made progress in the transition to the return to constitutional rule and the establishment of democracy in particular with the inauguration of a president, following free and transparent presidential elections, and a civil government. (3) The holding of presidential elections and the appointment of the new president constitute the partial achievement of the last milestone established in the Annex to the letter annexed to Decision 2009/618/EC. (4) The fourth and last milestone marking the end of the transition will not be achieved by 27 July 2011, the date of expiry of Decision 2009/618/EC. (5) In the light of the progress made in the return to constitutional rule, the appropriate measures should therefore be updated to take account of the progress achieved and Decision 2009/618/EC should be repealed, HAS ADOPTED THIS DECISION: Article 1 The appropriate measures provided for under Article 96(2)(c) of the ACP-EU Partnership Agreement are specified in the letter in the Annex to this Decision. Article 2 Decision 2009/618/EC is hereby repealed. Article 3 This Decision shall enter into force on the date of its adoption. It shall expire on 19 July 2012. It shall be reviewed, if necessary, after an indicative period of 6 months in the light of the conclusions of an on-the-spot mission of the European Union. Done at Brussels, 18 July 2011. For the Council The President C. ASHTON (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 4.11.2010, p. 3. (3) OJ L 317, 15.12.2000, p. 376. (4) OJ L 214, 19.8.2009, p. 34. ANNEX DRAFT LETTER Sirs, The European Union welcomes the progress made by the Republic of Guinea in the return to constitutional rule in particular following the peaceful conclusion of the presidential elections in 2010 and the inauguration of a legitimate President and a civil government. The presidential elections that have just concluded were the first genuinely open and competitive elections since the Republic of Guinea gained independence, marking a crucial stage in the return to democratic legitimacy. You are now facing the huge challenge of putting your country back on the path of stability and economic growth, a challenge that you have taken up by adopting an ambitious programme of reforms. The Council of the European Union is aware of the economic and social difficulties facing the Republic of Guinea and wishes to assist you in this last but important stage of the political transition. The Council has therefore decided to revise the conditions relating to the last stage of the resumption of cooperation between the European Union and the Republic of Guinea, namely the signing of the Country Strategy Paper and National Indicative Programme (CSP/NIP)for the 10th European Development Fund (EDF), which will cover the cooperation with the Republic of Guinea until 2013. In accordance with this Decision, the European Union will be able to sign the CSP/NIP with the Republic of Guinea as soon as they are completed and after the Guinean authorities have sent a formal communication to the European Union with a detailed timetable, drawn up and adopted by the competent authorities, specifying the date and stages for holding parliamentary elections by the end of 2011. Once the CSP/NIP has been signed, the funds for direct support to the people of Guinea, to be assigned to basic social services, can be released. Technical appraisal of the other projects and programmes referred to in these documents, as well as any new operations by the European Investment Bank (EIB) (1) may also be carried out, but no funds can be disbursed until free and transparent parliamentary elections have been held. The European Union considers that, although the presidential elections are fundamental in the transition to democracy, the parliamentary elections and the constitution of a new democratically elected assembly are crucial for achieving the transition and establishing a full democratic framework. The European Union remains confident of the fact that the parliamentary elections will be held by the last quarter of 2011 at the latest, as announced by the Guinean authorities, and is willing to provide financial support for the organisation of the elections (for an indicative amount of EUR 5 million). The European Union undertakes to hold a regular political dialogue with the Guinean government under Article 8 of the Cotonou Agreement concerning the essential elements of this agreement as referred to in Article 9 thereof, in particular human rights, democratic principles and the rule of law, and also national reconciliation, an end to impunity and reforms in the areas of political, judicial and economic governance and the security sector. The Government of the Republic of Guinea can continue to count on the support and assistance of the European Union on its ambitious path towards a return to sustainable economic growth and the welfare of its people. Yours faithfully, ¦ Done at Brussels, ¦ For the European Union ¦ ANNEX COMMITMENTS BY PARTNERS Commitments by the Republic of Guinea Commitment by the European Union 1. Detailed timetable (preliminary dates and stages/preparatory operations), drawn up and adopted by the competent authorities, for the holding of parliamentary elections by the end of 2011. 1.1. Signature of the 10th EDF CSP/NIP once programming is completed. 1.2. Technical appraisal of the projects/programmes contained in this CSP/NIP. 1.3. Release of funds in direct support of the people of Guinea. 2. Holding of free and transparent parliamentary elections. 2.1. Financing decisions and effective implementation of the other 10th EDF projects/programmes. (1) The measures do not apply to interim relief already initiated by the EIB in the framework of the Heavily Indebted Poor Countries initiative, including for the clearing of amounts in arrears on EDF loans managed by the EIB.